Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on 12/28/2018.
Information Disclosure Statement filed on 03/29/2019 has been considered by the examiner.
Claims 1-25 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	Grohoski et al. US Publication No. 2010/0332787 A1 discloses a method for servicing translation lookaside buffer (TLB) misses may manage separate input and output pipelines within a memory management unit. A pending request queue (PRQ) in the input pipeline may include an instruction-related portion storing entries for instruction TLB (ITLB) misses and a data-related portion storing entries for potential or actual data TLB (DTLB) misses. A DTLB PRQ entry may be allocated to each load/store instruction selected from the pick queue. The system may select an ITLB- or DTLB-related entry for servicing dependent on prior PRQ entry selection.
	Prior arts taken alone or in combination fail to teach or suggest “performance monitoring circuitry that includes first counter circuitry to provide a first value that corresponds to a number of CPU cache misses that occur over each of a plurality of time intervals and second counter circuitry to provide a second value that corresponds to a number of dual/data translation lookaside buffer (DTLB) load misses that occur over each of the plurality of time intervals, and control circuitry to: receive from the performance monitoring circuitry data representative of the first value and data representative of the second value calculate a CPU cache miss/DTLB load miss ratio based on the first value divided by the sum of the first value and the second value, identify a trend based on the CPU cache miss/DTLB load miss ratio over the plurality of time intervals, and generate an output indicative of a side channel exploit 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.


	

  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIN ESKANDARNIA whose telephone number is (571)270-3205. The examiner can normally be reached 7:30am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARVIN ESKANDARNIA/Primary Patent Examiner, Art Unit 2446